Appeal from an order of Family Court, Monroe County (Gordon, Referee), entered March 12, 2002, which granted the petition seeking modification of the visitation provisions of the divorce judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Family Court properly granted the petition seeking modification of the visitation provisions of the divorce judgment where, as here, petitioner demonstrated “a sufficient change in circumstances to warrant modification” (Matter of Gutkaiss v Leahy, 262 AD2d 681, 682 [1999]). Petitioner established that the best interests of the child would be served by extending the frequency and duration of his visitation with the parties’ child and by permitting petitioner to exercise his visitation rights away from respondent’s residence (see generally Matter of La Scola v Litz, 258 AD2d 792 [1999], lv denied 93 NY2d 809 [1999]; Bittner v Bittner, 132 AD2d 947 [1987]). We reject respondent’s contention that the court erred in admitting in evidence the communication of the child to her therapist. That communication, admitted with the consent of the Law Guardian, was material and necessary to the court’s determination of the child’s best interests (see generally Perry v Fiumano, 61 AD2d 512 [1978]). Present — Green, J.P., Wisner, Gorski and Lawton, JJ.